JOHNSON, J. This was an action of trespass on the case for slander, brought by [William] Patterson against [John] Hill. On the trial in the court below, Patterson obtained a verdict against Hill for one cent damages; upon which the court rendered judgment in favor of Patterson for the sum of one cent for his damages, together with his costs in and about the suit in that behalf expended. The only ground relied upon in the assignment of error is, that the court gave judgment in favor of the plaintiff below for all the costs by him expended about his suit in that behalf, when, according to the law, he was entitled to judgment for two thirds of those costs only. The forty-eighth section of the act regulating judicial proceedings (Geyer, Dig. 200) provides, that “if in any action of trespass on the case for slander. or action of trespass vi et armis, that may hereafter be instituted in any court of record within this territory, the plaintiff shall recover less than ten dollars, such plaintiff shall be allowed to recover two thirds of the costs given by law in such suit, and no more.” In accordance with the above provision, the judgment should have been rendered for two thirds of the costs of the suit, and having been given for all the costs, is consequently erroneous, and must be reversed. Judgment reversed.